 



Exhibit 10.1.24
LONG-TERM INCENTIVE AWARD
Date of Award: [DATE]
Number of Targeted Phantom Shares Awarded: x,xxx
Recipient
Dear (name):
     I am pleased to inform you that Terra Industries Inc. (“Terra”) has awarded
you Phantom Shares in recognition of your valued service to Terra and as an
inducement for your continued contribution to the success of Terra.
     The number of Phantom Shares noted above represents the targeted amount.
You will be entitled to a cash payment, less applicable taxes, equal to the
value of between 0% and 200% of the targeted number of Phantom Shares based on
Terra’s annualized average return on capital employed (“ROCE”) described as
follows:
a. The ROCE period will be the thirty-six month period ending [DATE] (referred
to hereafter as the “Period”).
b. The return amount, or numerator of the calculation, will be the annualized
average of the sum of Income from Operations for the Period, adjusted for any
charges or credits the Compensation Committee deems unusual, reduced by 35%
representing normal income tax expense.
c. The capital amount, or denominator of the calculation, will be the average of
the amounts reported on the twelve Terra quarterly balance sheets for the Period
for the following items: Common shareholders and preferred shareholders equity,
short and long-term debt, deferred income taxes and minority interest, less
cash.
d. If Terra’s annualized average ROCE for the Period is 4% or less no cash value
of the targeted Phantom Shares will be earned.
e. If Terra’s annualized average ROCE for the Period is between 4% and 9%, 1% of
the cash value of the targeted Phantom Shares will be earned for each 0.05%
annualized average ROCE exceeds 4%.
f. If Terra’s annualized average ROCE for the Period is between 9% and 11.5%, 1%
of the cash value of the targeted Phantom Shares will be earned for each 0.025%
annualized average ROCE exceeds 9%.

 



--------------------------------------------------------------------------------



 



g. The maximum cash value earned is 200% of the Phantom Shares targeted amount.
     Any cash payment attributable to the Phantom Shares will be made as soon as
practical in [YEAR] after the Compensation Committee of Terra’s Board of
Directors approves the portion, if any, of targeted Phantom Shares granted
herein that is earned based on Terra’s performance during the period.
     In the event of a sale of Terra (including by merger or other corporate
transaction) or a sale of substantially all of the Company’s assets, the number
of Phantom Shares earned in the event of the sale of the Company prior to
December 31, 2008 will be the greater of (a) the calculated award described in
a. through g. above using the actual quarters completed in the Period and
(b) the targeted number of Phantom Shares. Any noncash, deferred or contingent
consideration provided for in the sale agreement shall be valued at its fair
market value on a present value basis. The determination of value for these
purposes shall be conclusively made by the Company with the assistance of the
Company’s independent accountants.
     Your rights with respect to this Phantom Shares Grant may not be assigned
or transferred in any manner and shall not be subject to any lien, claim,
encumbrance, obligation or liability of any kind.
     If your employment is terminated by death or permanent disability (as
defined below) during the Period, you or your beneficiary shall continue to be
eligible for award pursuant to this letter for one year from the date of death,
or permanent disability.
     If your employment terminates for any reason other than death or permanent
disability prior to the completion of the Period, all of your rights with
respect to this Phantom Stock Award shall be forfeited.
     You may designate one or more beneficiaries by a writing filed with the
Secretary of Terra. Beneficiaries may be named contingently or successively and
may share in different proportions if so designated.
     Permanent disability shall mean a disability by reason of illness, accident
or other incapacity as a result of which you are not engaged in any occupation
or employment for wage or profit for which you are reasonably qualified by
education, training or experience; provided, however, that in the event Terra
maintains a long-term disability plan in which you are entitled to receive
benefits, you shall be deemed to be permanently disabled when you become
eligible to receive benefits under the long-term disability plan.
     Although this Phantom Share award is intended to provide you with an
economic equivalent of stock ownership, the award of Phantom Shares hereunder
shall not entitle you to vote or exercise any of the other rights of a holder of
Terra Common Stock.

-2-



--------------------------------------------------------------------------------



 



     In the event of a stock dividend, stock split, or other change in Terra’s
Common Stock by reason of recapitalization, reorganization or like transaction,
Terra shall make an appropriate adjustment in the number of Phantom Shares
credited to your account. However, no adjustment will be made if the number of
shares of outstanding Common Stock is changed as a result of a purchase of
shares by Terra for their fair value or as a result of the issuance of
additional shares of Common Stock for their fair value. For these purposes the
determination of Terra that shares are acquired or issued for their fair value
shall be final and conclusive.
     Nothing in this Phantom Share award shall confer on you any right to
continue in the employ of Terra or to interfere with the right of Terra to
terminate your employment at any time.
     Terra’s obligation with respect to this award shall not be funded or
secured in any manner, nor shall your right to receive payments be assignable or
transferable, voluntarily or involuntarily, except as expressly provided herein.
     Terra shall be entitled to withhold the amount of any tax attributable to
any amount payable hereunder.
     This Phantom Share Grant shall be construed in accordance with and governed
by the laws of the State of Iowa without regard to any state’s conflict of laws
principles.
     If you have any questions with respect to this Award, please feel free to
call upon me.

             
 
      Very truly yours,    
 
           
 
      TERRA INDUSTRIES INC.        
 
  By:        
 
     
 
President and Chief Executive Officer        
 
  By:        
 
     
 
Vice President, General Counsel    
 
      and Corporate Secretary    

-3-